DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENOMOTO et al. (US 2017/0083757).
Regarding claim 1, ENOMOTO et al. do teach a computer-implemented method for computing and analyzing emotional state of a user (Abstract line 3+ teaches “an emotion level estimating section”, where according to ¶ 0015 line 2 it is specifically tailored to “emotion” associated with “driver of a vehicle”; ¶ 0069 sentence 1: “Not limited to the above illustrated embodiment and modifications, the present invention 
the method comprising: 
acquiring, via at least one sensor, sensor data associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” (one of a plurality of sensors among the other sensors “142” and “143”) “obtains feature quantities” (to obtain sensor data) “used in the computation of the driver’s” (associated with a user) “emotion level”); 
determining, based on the sensor data, an emotional state associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” “obtains feature quantities” (sensor data) “used” (used in) “in the computations of the driver’s” (association with the user) “emotion level” (to help determine an emotional state of the user)); 
determining a first component of the emotional state that corresponds to media content being accessed by the user (¶ 0039 lines 2+: “pieces of data to-be-recorded” (a first component) attributed to “music played in the passenger compartment (title A)” (a media content being accessed by the “driver” (user)) “the level of the driver’s emotion” (associated with the emotional state of the user) “at a point in time T1” is “2” “at a point in time T2” “the driver’s emotion level is” “as low as 1”); 


Regarding claim 2, ENOMOTO et al. do teach the computer-implemented method of claim 1, further comprising: 
determining a second component of the emotional state based on a factor associated with the user (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on a factor) “made by the driver” (associated with the user) “to estimate the driver’s emotion level” (of the emotional state of the user)) ; 
and applying a second function to the emotional state to remove the second component from the emotional state (¶ 0064 lines 1-5: “when there are two or more pieces of data-to-be-recorded that are candidates to be deleted” (e.g., when there is one “data-to-be-recorded” associated with a “music” (e.g. a first component) versus “data-to-be-recorded” attributed to the “driver’s conversation” (a second component)) 

Regarding claim 3, ENOMOTO et al.  do teach the computer-implemented method of claim 2, wherein the factor is associated with an in-person conversation between the user and another person (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on “conversation” e.g. between the driver and another person) “made by the driver” (associated with the user) “to estimate the driver’s emotion level” (of the emotional state of the user)).

Regarding claim 4, ENOMOTO et al. do teach the computer-implemented method of claim 2, wherein the factor is associated with a phone conversation between the user and another person (¶ 0068 lines 6+: “This method of managing lifelog data is applicable” “to users of portable information terminals capable of making phone calls” (i.e., the method of “emotion” “level” estimation based on “conversation” encompasses conversations attributed to phone conversation)).

Regarding claim 5, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the media content comprises musical content  ( ¶ 0039 lines 2+: 
and wherein determining the first component of the emotional state comprises: analyzing the musical content to determine the first component (¶ 0040 lines 10+: “At the subsequent point in time T102, the corresponding title of the piece of music has not changed from the title B, and the type of the driver's emotion has changed to "delight" at the point in time T102”( the “emotion” (i.e. consequently its associated “data-to-be-recorded” (the first component)) is based on examining the content of “music” which is determined to be associated  with a “title” “B” changed from “title” “A” earlier (i.e., analyzing the musical content))).

Regarding claim 6, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the media content comprises musical content ( ¶ 0039 lines 2+: “pieces of data to-be-recorded” (the first component) attributed to “music played in the passenger compartment (title A)” (musical content)) , 
and wherein determining the first component of the emotional state comprises: retrieving the first component from a database (¶ 0028 last 6 lines: “associating the driver’s emotion level” “with the lifelog data” (a database used); ¶ 0029 lines 10+: “The lifelog data” (the database) “obtaining section” “obtains information related to the title 

Regarding claim 8, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the emotional state comprises an emotional valence value and an emotional arousal value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into” “delight” “anger” (examples of emotional valence values); “emotion level” is also a value (i.e., signifies an emotion arousal value))), 
and wherein applying the first function to the emotional state comprises: 
applying the first function to the emotional valence value to remove a first component of the emotional valence value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “delight” or “anger” (an emotional valence)) “level” (value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function));  
and applying the first function to the emotional arousal value to remove a first component of the emotional arousal value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with 

Regarding claim 9, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the emotional state further comprises an emotional dominance value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into”  “anger” (an example of an emotional dominance of a closed stance type)), 
and wherein applying the first function to the emotional state comprises:
applying the first function to the emotional dominance value to remove a first component of the emotional dominance value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “anger” (an emotional dominance of closed stance type)) “level” (value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function)).

Regarding claim 10, ENOMOTO et al. do teach the computer-implemented method of claim 1, wherein the emotional state comprises a first emotion and a second 
and wherein applying the first function to the emotional state comprises:
applying the first function to the first emotion to remove a first component of the first emotion that corresponds to the media content being accessed by the user (¶ 0039 lines 6-7: “”the title of the piece of music played” is “title A” (a first component corresponding to the media content accessed by the user at this time) “at a point in time T1”, which has an “Emotion Level” of “2” (Fig. 3) and therefore according to ¶ 0038 last 7 lines: “driver’s emotion level is in a deletion range” (“less than level 5)” (using the first function) and therefore it will get “deleted” (removed)) ; 
and applying the first function to the second emotion to remove a second component of the second emotion that corresponds to the media content being accessed by the user (¶ 0040 lines 3-5: “at a point in time T101” “the tile of the piece of music has changed to a title B” (a second component corresponding to the media content being accessed by the user at time “T101”), with “Emotion Level” of “4” (Fig. 3) which also according to ¶ 0038 last 7 lines: “driver’s emotion level is in a deletion range” 

Regarding claim 11, ENOMOTO et al. do teach one or more computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to compute and analyze emotional state of a user (Abstract line 3+ teaches “an emotion level estimating section”, where according to ¶ 0015 line 2 it is specifically tailored to “emotion” associated with “driver of a vehicle”; ¶ 0069 sentence 1-2: “Not limited to the above illustrated embodiment and modifications, the present invention may be embodied as computer readable code recorded in a computer readable recording medium” “The computer readable recording medium may be any data memory device that stores data that can be treated by a computer system or a microprocessor”), 
By performing the steps of: 
acquiring, via at least one sensor, sensor data associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” (one of a plurality of sensors among the other sensors “142” and “143”) “obtains feature quantities” (to obtain sensor data) “used in the computation of the driver’s” (associated with a user) “emotion level”); 

determining a first component of the emotional state that corresponds to media content being accessed by the user (¶ 0039 lines 2+: “pieces of data to-be-recorded” (a first component) attributed to “music played in the passenger compartment (title A)” (a media content being accessed by the “driver” (user)) “the level of the driver’s emotion” (associated with the emotional state of the user) “at a point in time T1” is “2” “at a point in time T2” “the driver’s emotion level is” “as low as 1”); 
and applying a first function to the emotional state to remove the first component from the emotional state (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level is in deletion range” “in the present embodiment, less than level 5” (of e.g., the “title A” above which had “emotion level” of “1” and/or “2” using the criterion “less than level 5” (a first function))).


determining a second component of the emotional state based on a factor associated with the user (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on a factor) “made by the driver” (associated with the user) “to estimate the driver’s emotion level” (of the emotional state of the user)) ; 
and applying a second function to the emotional state to remove the second component from the emotional state (¶ 0064 lines 1-5: “when there are two or more pieces of data-to-be-recorded that are candidates to be deleted” (e.g., when there is one “data-to-be-recorded” associated with a “music” (e.g. a first component) versus “data-to-be-recorded” attributed to the “driver’s conversation” (a second component)) “the log managing section” “delete the pieces preferentially” (both may be removed using a second function if both have “emotion value” in “deletion range”)).

Regarding claim 13, ENOMOTO et al.  do teach the computer-implemented method of claim 12, wherein the factor is associated with an in-person conversation between the user and another person (¶ 0063 lines 10+: “the driver’s actions are monitored based on the contents of conversation” (a second component based on 

Regarding claim 14, ENOMOTO et al. do teach the computer-implemented method of claim 12, wherein the factor is associated with a phone conversation between the user and another person (¶ 0068 lines 6+: “This method of managing lifelog data is applicable” “to users of portable information terminals capable of making phone calls” (i.e., the method of “emotion” “level” estimation based on “conversation” encompasses conversations attributed to phone conversation)).

Regarding claim 15, ENOMOTO et al. do teach the computer-implemented method of claim 11, wherein the media content comprises musical content  ( ¶ 0039 lines 2+: “pieces of data to-be-recorded” (the first component) attributed to “music played in the passenger compartment (title A)” (musical content)), 
and wherein determining the first component of the emotional state comprises: analyzing the musical content to determine the first component (¶ 0040 lines 10+: “At the subsequent point in time T102, the corresponding title of the piece of music has not changed from the title B, and the type of the driver's emotion has changed to "delight" at the point in time T102”( the “emotion” (i.e. consequently its associated “data-to-be-

Regarding claim 16, ENOMOTO et al. do teach the computer-implemented method of claim 11, wherein the media content comprises musical content (¶ 0039 lines 2+: “pieces of data to-be-recorded” (the first component) attributed to “music played in the passenger compartment (title A)” (musical content))  , 
and wherein determining the first component of the emotional state comprises: retrieving the first component from a database (¶ 0028 last 6 lines: “associating the driver’s emotion level” “with the lifelog data” (a database used); ¶ 0029 lines 10+: “The lifelog data” (the database) “obtaining section” “obtains information related to the title of the piece of music” which is “delivered to” (retrieved by) “the data-to-be-recorded” (the first component) “generating section”).

Regarding claim 18, ENOMOTO et al. do teach the computer-implemented method of claim 11, wherein the emotional state comprises an emotional valence value and an emotional arousal value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into” “delight” “anger” (examples of emotional valence values); “emotion level” is also a value (i.e., signifies an emotion arousal value))), 

applying the first function to the emotional valence value to remove a first component of the emotional valence value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “delight” or “anger” (an emotional valence)) “level” (value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function));  
and applying the first function to the emotional arousal value to remove a first component of the emotional arousal value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level” (corresponding to an emotional arousal value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function)).

Regarding claim 19, ENOMOTO et al. do teach the computer-implemented method of claim 11, wherein the emotional state further comprises an emotional dominance value (¶ 0033 lines 3+: “identifying the driver’s emotion” “are” “classified into”  “anger” (an example of an emotional dominance of a closed stance type)), 

applying the first function to the emotional dominance value to remove a first component of the emotional dominance value that corresponds to the media content being accessed by the user (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion” (corresponding to e.g. “anger” (an emotional dominance of closed stance type)) “level” (value) “is in deletion range” “in the present embodiment, less than level 5” (using the first function)).

Regarding claim 20, ENOMOTO et al. do teach  a first endpoint device, comprising: a memory that includes instructions; and a processor that is coupled to the memory (Abstract line 3+ teaches “an emotion level estimating section” (an endpoint device), where according to ¶ 0015 line 2 it is specifically tailored to “emotion” associated with “driver of a vehicle”; ¶ 0069 sentence 1-2: “Not limited to the above illustrated embodiment and modifications, the present invention may be embodied as computer readable code recorded in a computer readable recording medium” “The computer readable recording medium may be any data memory device that stores data that can be treated by a computer system or a microprocessor”), 
And, when executing instructions: 

determines, based on the sensor data, an emotional state associated with a user (¶ 0030 lines 1+: “The emotion level estimating section 120 is connected to an infrared camera 141” “obtains feature quantities” (sensor data) “used” (used in) “in the computations of the driver’s” (association with the user) “emotion level” (to help determine an emotional state of the user)); 
determines a first component of the emotional state that corresponds to media content being accessed by the user (¶ 0039 lines 2+: “pieces of data to-be-recorded” (a first component) attributed to “music played in the passenger compartment (title A)” (a media content being accessed by the “driver” (user)) “the level of the driver’s emotion” (associated with the emotional state of the user) “at a point in time T1” is “2” “at a point in time T2” “the driver’s emotion level is” “as low as 1”); 
and applies a first function to the emotional state to remove the first component from the emotional state (¶ 0038 page 4 lines 10+: “The log managing section 202 deletes” (removing) “pieces of data-to-be-recorded” (e.g. the first component associated with the “music” “Title A”) “of which the driver’s emotion level is in deletion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al., and further in view of Gatto et al. (US Patent 10,403,304).
Regarding claim 7, ENOMOTO et al. do not specifically disclose the computer-implemented method of claim 1, wherein the media content comprises vocal content, and wherein determining the first component of the emotional state comprises: 
analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content.
Gatto et al. do teach:
analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content (Col. 3 lines 60+: “eliminate” (remove) “songs” (music vocal content (first component)) “that produce the frission 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of Gatto et al. pertaining to music song management for storage purposes based on its impact on “emotional connection” of a “listener” into the “log managing section” for storing “music” based on a “driver” (i.e. listener) “emotion” “value”  criteria of ENOMOTO et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable ENOMOTO et al. to avoid storing a “musical passage that does not tend to resonate with other listeners” as disclosed in Gatto et al. Col. 3 lines 62-63.

Regarding claim 17, ENOMOTO et al. do not specifically disclose the computer-implemented method of claim 11, wherein the media content comprises vocal content, and wherein determining the first component of the emotional state comprises: 
analyzing the vocal content to determine the first component based on at least one of a vocal tone or a text segment in the vocal content.
Gatto et al. do teach:

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of Gatto et al. pertaining to music song management for storage purposes based on its impact on “emotional connection” of a “listener” into the “log managing section” for storing “music” based on a “driver” (i.e. listener) “emotion” “value”  criteria of ENOMOTO et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable ENOMOTO et al. to avoid storing a “musical passage that does not tend to resonate with other listeners” as disclosed in Gatto et al. Col. 3 lines 62-63.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
December 4th 2021.